Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 withdrawn.
Claims 9 and 17 amended
Claims 17-20 pending 
Claims 9-16 allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The nature of the invention involves transferring of graphene film on a polymer prepared “by mixing polystyrene with a solvent and adding a softener” forming “polystyrene solution”, where the “the polystyrene is contained in the amount of from 1 part by weight to 9 parts by weight based on 100 parts by weight of the polymer”. Thus, the “polystyrene solution” contain mixer of both polystyrene and a polymer. The state of the prior art is silent to various “polystyrene solution” made from mixture of polystyrene and a polymer, that is capable of being utilized in such a manner and while the skill of one ordinary in the art is relatively high, the claims required a mixing and known polymer such as polystyrene with unspecified polymer which is a highly exact science with little predictability.  Additionally, while the specification clearly describes with sufficient specificity the application of the forming of transfer polymer made with only polystyrene is an example 1, the specification fails to include any working examples or direction as to a representative number of polymers of the seemingly infinite number of possible polystyrene solution made of “mixer of polystyrene and polymer”, that would result in the proper graphene transfer film without undue experimentation.  This undue experimentation would encompass determining which polystyrene solution that comprises “mixer of polystyrene and polymer” to successfully graphene transfer film as required by the present claims.  See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (KR 2013-0132105 A, Google Patents). 
Consider Claim 17, Cheon teaches the process of transferring graphene, by forming graphene on first substrate (abstract), then forming polymer (protective layer) on the graphene layer, then the removing of the first substrate, then transferring the graphene to a second substrate, then removing the polymer layer (abstract, page 2, 6th para from the bottom, and Figs. 1a-1g). Cheon teaches the polymer (protective layer) is formed by mixing polystyrene with compound (solvents) (abstract), solvents including toluene (as compound having the chemical formula 1) and N-methylpyrrolidone (as a solvent) (page 2, 3rd para from the bottom), where toluene structure have a benzene ring with R1 is CH3 and R2 is hydrogen, and n is 1. Cheon teaches the polystyrene is in the amount between 1-10 wt. % of the polymer solution (page 6, 4th para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Cheon does not teaches the sequence of adding the NMP to PS forming polymer solution, then adding Toluene to the polymer solution, leading to a polymer solution having both Toluene with N-methylpyrrolidone with total of 90-99% wt. in the polymer solution.
However, it would have been obvious for skilled person in the art to add the solvent and compound in any order desired. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. MPEP, 2144.04 (IV).
Cheon does not explicitly teaches the ratio between toluene and N-methylpyrrolidone in the polymer mixture. 
However, it would be obvious for skilled person in the art to adjust the ratio between Toluene with N-methylpyrrolidone to range from 1:98 to 98:1 within the polymer solution, using known experimentation and engineering principles in the art, achieving toluene (as chemical formula 1) with 6-29 wt. % within the polymer solution.
Consider Claim 20, Cheon teaches the dissolving of polystyrene with additional solvent such as N-methylpyrrolidone (page 2, 3rd para from the bottom).

Allowable Subject Matter
Claims 9-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, including Woo, Okada and Cheon, discloses the process of forming polystyrene transfer film made from polystyrene solution contains polystyrene, solvent and the claimed species of chemical formula 1 listed in claim 9, having the claimed species of chemical formula 1 is in the amount ranging from 6-29 part by weight based on 100 parts by weight of the polystyrene within the polystyrene/polymer solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the rejection(s) of claim(s) 17 and 20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheon.



Regarding the “unexpected results”, the applicant’s argument of the “unexpected results” is for a concentration of chemical formula 1 with 5% by weight within the polymer solution, where the current amended claim does not include any range with this percentage. Additionally, the “unexpected results” are for very narrow range of 5% by weight, which does not encompass the claimed range showing that the entire range would provide similar “unexpected results”.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718